
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.329

CONFIDENTIAL   REDACTED VERSION

[***] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.


FUTURE BLOOD SCREENING ASSAY—

ULTRIO ADDENDUM

AMENDING

AGREEMENT ENTERED INTO AS OF JUNE 11, 1998

BY AND BETWEEN

GEN-PROBE INCORPORATED, A DELAWARE CORPORATION

AND

CHIRON CORPORATION


--------------------------------------------------------------------------------



1.   Definitions   2     1.1   Agreement   2     1.2   Binder   2     1.3  
Budget   2     1.4   Completion Date   2     1.5   FTE Labor Rate   2     1.6  
Interim Events   2     1.7   Material Modification   2     1.8   NIH Monies   2
    1.9   Non-material Modification   2     1.10   Product Requirements Document
  3     1.11   Project Management   3     1.12   Resource Plan   3     1.13  
Software Requirements Specifications   3     1.14   Technical Plan   3     1.15
  Timeline   3     1.16   Ultrio Assay Product   3     1.17   Ultrio Development
Costs   3     1.18   Ultrio Development Program   3 2.   Ultrio Development
Program   3     2.1   Objective   3     2.2   General Conduct of Development   3
    2.3   No Guarantee   4     2.4   Project Management   4        
2.4.1    Principles of Project Management   4         2.4.2    Project Manager  
5         2.4.3    Project Manager's Responsibilities   5        
2.4.4    Project Leaders   6         2.4.5    Reports   6        
2.4.6    Meetings of the Supervisory Board   6     2.5   Development
Responsibilities   6         2.5.1    Principal Responsibility; General
Statement   6         2.5.2    Shared Responsibility   6        
2.5.3    Principal and Shared Responsibility; Specific Allocation   7        
2.5.4    Regulatory/Licensure   7         2.5.5    Project Leader Disagreements
  8 3.   Modifications   8     3.1   Ultrio Development Program Definition   8  
  3.2   Modifications   8         3.2.1    Request for Modifications   8        
3.2.2    Non-Material Modifications   8     3.3   Material Modifications   9    
    3.3.1    Request for Material Modifications   9         3.3.2    Initial
Analysis of Impact of Proposed Material Modification   9        
3.3.3    Preparation of Modified Ultrio Development Program   9        
3.3.4    Acceptance of Modified Ultrio Development Program   9        
3.3.5    Effective Date of Modified Ultrio Development Program   10     3.4  
Notice of Significant Changes   10 4.   Changes to Ultrio Assay Product after
Completion Date   10     4.1   Process   10     4.2   Additional Work under
Addendum   11              


i

--------------------------------------------------------------------------------

5.   Ultrio Development Costs   11     5.1   [***] Ultrio Development Costs and
[***]   11     5.2   Definition and Calculation of Ultrio Development Costs;
[***]   11         5.2.1    Ultrio Development Costs; FTE Labor Rate   11      
  5.2.2    Comparison with Resource Plan   13         5.2.3    Methodology   13
    5.3   Payment of Ultrio Development Costs   13         5.3.1    Accrued
Ultrio Development Costs   13         5.3.2    [***] Budgeted Payments   13    
    5.3.3    [***] True-Up Payments   13         5.3.4    Invoices   13     5.4
  Dispute   14     5.5   Right to Audit and Verify   14 6.   Manufacturing and
Commercialization   14     6.1   Definitions Relevant to Manufacturing and
Commercialization Obligation   14         6.1.1    Applicable Purchase Price  
14         6.1.2    Transfer Price   14         6.1.3    Manufacturing Cost   14
        6.1.4    Rare Reagents   14     6.2   Right to Audit and Verify   14    
6.3   Non-Commercial Products   15     6.4   Commercialization Budget   15 7.  
License Grants   16 8.   Addendum Effective Date; Term; Termination   16     8.1
  Term of Ultrio Addendum   16     8.2   Termination for Breach   16        
8.2.1    Default   16         8.2.2    Right to Cure Event of Default   16      
  8.2.3    Effect of Termination for Breach   17     8.3   Termination by Both
Parties   17         8.3.1    Vote to Terminate   17         8.3.2    Effect of
Notice Period on Termination by Both Parties   17         8.3.3    Effect of
Termination by Both Parties   17     8.4   Termination by Either Party;
Unilateral Withdrawal from Ultrio Development Program   18     8.5   Continuance
of Ultrio Development Program following Unilateral Withdrawal or Termination  
18         8.5.1    Election   18         8.5.2    Funding and Conduct of
Development   18         8.5.3    Reimbursement of Development Costs   19      
  8.5.4    Control of the Program upon Unilateral Funding   19        
8.5.5    Rights under Agreement   19 9.   Escalation   20     9.1   Escalation
Process   20     9.2   Remedies in Event of Default   20     9.3   Survival   20
10.   No Other Amendment   20 11.   Counterparts   20

ii

--------------------------------------------------------------------------------

Future Blood Screening Assay—

ULTRIO ADDENDUM

        This Future Blood Screening Assay—Ultrio Addendum (the "Ultrio
Addendum") is entered into, effective as of January 1, 2001 (the "Addendum
Effective Date") pursuant to and amending that certain Agreement entered into as
of June 11, 1998 (the "Agreement") by and between Gen-Probe Incorporated, a
Delaware corporation ("Gen-Probe") with a principal place of business at 10210
Genetic Center Drive, San Diego CA 92121, and Chiron Corporation, a Delaware
corporation ("Chiron;" collectively with Gen-Probe, the "parties") with a place
of business at 4560 Horton Street, Emeryville, CA 94608.

Recitals

        A.    The parties entered into the Agreement as of June 11, 1998. The
Agreement was amended by the following: (i) June 11, 1998 Supplemental letter
agreement, (ii) June 26, 1998 Addendum to Collaboration Agreement,
(iii) June 30, 1998 Supplemental letter agreement, (iv) June 30, 1998 Consent,
(v)  December 7, 1999 Amendment to Collaboration Agreement, (vi) February 1,
2000 Amendment No. 2 to Collaboration Agreement, (vii) June 7, 2001 Supplemental
agreement no. 1 (Customer training and Support), (vii) October 30, 2001
Confidentiality and Joint Interest Agreement, and (ix) April 1, 2002 Amendment
No. 3 (warehousing and shipping). In addition, the parties entered into certain
settlements, described in Recital E below.

        B.    In the Agreement, the parties agreed to discuss, during the term
thereof, the selection and establishment of one or more Development Programs for
one or more Future Blood Screening Assays to be conducted by the Blood Screening
Instruments.

        C.    The parties have discussed the proposed development of a triplex
TMA assay for the detection of human immunodeficiency virus (HIV), hepatitis C
virus (HCV), and/or hepatitis B virus (HBV), on a semi-automated instrument
system, which assay would fall within the definition of a "Future Blood
Screening Assay" set forth in Section 1.30 of the Agreement (the "Ultrio
Assay").

        D.    Gen-Probe applied for and received a contract with the National
Institutes of Health, Contract N01-HB-07148, effective January 1, 2000, for
which Chiron submitted a supporting letter, which contract as amended provides
for, among other things, the partial funding of costs associated with the
development of the Ultrio Assay.

        E.    The parties submitted a number of disputes under the Agreement to
arbitration pursuant to Section 13 of the Agreement, and in resolution of those
disputes, executed a Definitive Written Settlement Agreement, dated December 5,
2001, and a Short Form Agreement, dated November 16, 2001. These settlement
agreements addressed certain aspects of the development of the Ultrio Assay, the
funding of such development, and eventual sale of any developed Ultrio Assay.
All provisions of these settlement agreements which address the subject matter
addressed in this Addendum are expressly superceded by this Ultrio Addendum,
except as expressly described herein.

        F.     By this Ultrio Addendum, the parties desire to include the Ultrio
Assay to be conducted by one or more of the Blood Screening Instruments within
the scope of the provisions of the Agreement, as clarified and amended by the
terms and conditions more particularly described in this Ultrio Addendum.

--------------------------------------------------------------------------------


Agreement


        NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements set forth in this Ultrio Addendum, the parties agree as follows:

        1.    Definitions.    All capitalized terms used but not defined in this
Ultrio Addendum shall have the meanings set forth in the Agreement.

        1.1   Agreement shall mean the June 11, 1998 Collaboration Agreement, as
amended in the manner described in Recital A.

        1.2   Binder means that certain three-ring binder, with one or more
volumes, entitled "Ultrio Development Program for the Ultrio Assay Product
(Gen-Probe/Chiron Ultrio Development Addendum, dated as of January 1, 2001)
Binder," in which certain documents, materials or other items incorporated into
this Ultrio Addendum by reference are kept. The original Binder and an
additional volume of the Binder, labeled "Amendments to Ultrio Development
Program" and reflecting any changes, modifications or amendments to the Binder,
are maintained by and located at the premises of Gen-Probe. A copy of the
original Binder, and a copy of the additional volume of the Binder, each signed
by both parties, shall be maintained by and located at the premises of Chiron.

        1.3   Budget means the budgeted Ultrio Development Costs of the Ultrio
Development Program. The Budget shall include the estimated cost of the Ultrio
Development Program on a monthly basis through the end of the Ultrio Development
Program. The approved Budget is described in the Binder under the heading
"Budget", and may be amended from time to time under the provisions of Section 3
below.

        1.4   Completion Date means a date which is [***].

        1.5   FTE Labor Rate is defined in Section 5.2.1.

        1.6   Interim Events means such events of material significance to the
Ultrio Development Program as are mutually agreed to by both parties and set
forth with specificity and identified as an "Interim Event" on the Timeline
included within the Technical Plan, as such Interim Events may be modified,
pursuant to the change procedures set forth in Section 3 of this Ultrio
Addendum.

        1.7   Material Modification means a change or amendment to the Ultrio
Development Program that materially affects the requirements set forth in the
then-current Product Requirements Document, Software Requirement Specifications,
Technical Plan, Resource Plan or Budget, or that materially modifies an Interim
Event set forth in the Timeline included within the Technical Plan.

        1.8   NIH Monies means all monies actually paid to Gen-Probe by the NIH
specifically to defray Ultrio Development Costs under (i) the NIH contract
referenced in Recital D above (ii) any extensions or amendments to the NIH
contract referenced in Recital D, and (iii) any other contract or grant under
which Gen-Probe seeks reimbursement for Ultrio Development Costs. NIH Monies
shall not include any monies paid to Gen-Probe by the NIH for any other purpose,
even if paid pursuant to contracts which also provide for payment of Ultrio
Development Costs. so long as Gen-Probe can reasonably demonstrate that monies
paid do not relate to the Ultrio Development Program.

        1.9   Non-material Modification means a change or amendment to the
Ultrio Development Program other than a Material Modification. Written agreement
among members of Project Management that a modification is a "Non-material
Modification" hereunder as described in Section 3.2 below shall be conclusive.

2

--------------------------------------------------------------------------------




        1.10   Product Requirements Document (or "PRD") means the specifications
for the Ultrio Assay Product, and includes as a component thereof the Software
Requirements Specifications. The initial Product Requirements Document is
described in the Binder, under the heading "Product Requirements Document (PRD,
Revision A, dated May 16, 2001)," and may be amended from time to time under the
provisions of Section 3 below.

        1.11   Project Management is defined in Section 2.4.1.

        1.12   Resource Plan means the description of (i) a party's personnel to
be allocated to the Ultrio Development Program, including the name of the
specific personnel or the qualification or grade of unidentified personnel, and
dedicated amount of time and periods for the commitment of such personnel
required for the Ultrio Development Program, and (ii) equipment, tools,
software, or other special items, the purchase, license or leasing of which is
specifically required for use by such personnel to support the Ultrio
Development Program. The initial Resource Plan is described in the Binder, under
the heading "Resource Plan," and may be amended from time to time under the
provisions of Section 3 below.

        1.13   Software Requirements Specifications (or "SRS") means the
specifications for the software component of the Ultrio Development Program. The
initial Software Requirements Specifications are described in the Binder, under
the heading "Software Requirements Specifications (SRS, Revision C, dated
October 1, 2002)," and may be amended from time to time under the provisions of
Section 3 below.

        1.14   Technical Plan means the statement of work prepared for the
development of the Ultrio Assay Product, including the responsibilities to be
performed by each party, the responsibilities to be performed jointly, the
schedule for performance of those responsibilities, an overall development
timeline and a Resource Plan. The initial Technical Plan is described in the
Binder, under the heading "Technical Plan, Revision A, dated June 27, 2001," and
may be amended from time to time under the provisions of Section 3 below.

        1.15   Timeline means the overall development timeline included within
the Technical Plan.

        1.16   Ultrio Assay Product is defined on Schedule 1.16 and expressly
excludes any products or instruments in the Clinical Diagnostic Field.

        1.17   Ultrio Development Costs means, with respect to this Ultrio
Addendum only, the development costs defined in Section 5 hereof.

        1.18   Ultrio Development Program means the statement of work for the
development of the Ultrio Assay Product under the terms of this Ultrio Addendum,
as such development program is described in the Binder, and consists of (i) the
Product Requirements Document, (ii) the Software Requirements Specifications,
(iii) the Technical Plan, (iv) the Resource Plan included within the Technical
Plan, and (v) the Budget.

        2.    Ultrio Development Program.    

        2.1    Objective.    Subject to the terms of the Agreement, as amended
by this Ultrio Addendum, the parties each shall conduct their respective
obligations under the Ultrio Development Program as established in accordance
with the terms hereof, and shall conduct such clinical trials and apply for and
endeavor to obtain such regulatory approvals as necessary or appropriate to make
and sell the Ultrio Assay Product in the Territory for use in the Blood
Screening Field.

        2.2    General Conduct of Development.    The parties shall conduct
their respective obligations under the Ultrio Development Program in compliance
in all material respects with all requirements of applicable laws and
regulations and all applicable good laboratory, clinical and

3

--------------------------------------------------------------------------------




manufacturing practices. In addition, the parties each shall proceed diligently
with their respective obligations under the Ultrio Development Program and shall
use their respective Commercially Reasonable Efforts to achieve the objectives
of the Ultrio Development Program efficiently and expeditiously. The parties
each shall allocate such personnel, equipment, facilities and other resources to
the Ultrio Development Program to carry out their respective obligations and to
accomplish the objectives thereof, all as is more particularly described in the
Ultrio Development Program, as amended from time to time during the term of this
Ultrio Addendum (in accordance with the provisions of Section 3). Each party
shall have the right to consult with the other party regarding the Ultrio
Development Program and the obligation to reasonably consider the other party's
advice.

        2.3    No Guarantee.    While each party agrees to use Commercially
Reasonable Efforts to achieve the objectives described in the Ultrio Development
Program (as amended from time to time during the term of this Ultrio Addendum
(in accordance with the provisions of Section 3) efficiently and expeditiously,
the parties understand that they have embarked on a development program whose
outcome is uncertain. The parties further understand that the Ultrio Development
Program is subject to a number of variables that are inherent to the development
process and that there is a possibility that the parties may fail to
successfully complete the development of the Ultrio Assay Product, even though
each party exercises Commercially Reasonable Efforts and commits the resources
described in the Ultrio Development Program. Neither party will be in breach of
its obligations to the other hereunder and such party shall be deemed to have
exercised Commercially Reasonable Efforts, so long as such party shall have
committed the resources described in the Ultrio Development Program, even if
such resources fail to successfully complete the development of the Ultrio Assay
Product, or to complete the development of the Ultrio Assay Product in
accordance with the Timeline or for the amounts described in the Budget or to
the specifications set forth in the PRD or the SRS. The payment of Ultrio
Development Costs between the parties shall be due and payable without respect
to the achievement of any particular deliverable specified in the Ultrio
Development Program.

        2.4    Project Management.    

        2.4.1    Principles of Project Management.    The parties agree that in
the process of exercising their responsibilities, the Project Management
(consisting of the Project Manager and Project Leaders, as set forth herein)
should have routine access to such information needed to assess progress under
and costs of the Ultrio Development Program. Specifically, the parties agree
that the Project Leaders shall be invited to participate in all team meetings,
and will have access to team meeting minutes, Timecards and other expense
records, except to the extent the Project Leader for the party assigned
principal responsibility under Section 2.5.3 of this Ultrio Addendum for an
activity determines in its reasonable discretion that any such meetings or
minutes contain confidential, proprietary information of the responsible party.
In such cases, the Project Manager shall (i) determine whether the Project
Leader for the party not having primary responsibility for the activity can
attend all or a portion of such meeting, (ii) provide a copy of the meeting
minutes to the Project Leader not having primary responsibility for the activity
with such confidential, proprietary information redacted, and (iii) to the
extent that such minutes had proprietary or confidential information redacted,
inform the Project Leader not having primary responsibility of the general
nature of any decisions made at such meeting which affect the Timeline, Budget
or Interim Events; provided, however that the Project Manager may only redact
information comprising Gen-Probe intellectual property and know how or
confidential business issues. Project Leaders will have access to
non-confidential and non-proprietary information of the other party necessary to
perform their responsibilities under the Ultrio Development Program, including
those listed under Section 2.4.4. Project Leaders will inform and coordinate all
activities,

4

--------------------------------------------------------------------------------

including meetings with personnel involved in the performance of the Ultrio
Development Program, with the Project Manager. The primary point of contact for
the Ultrio Development Program at Gen-Probe will be Gen-Probe's Project Manager,
the primary point of contact at Chiron will be Chiron's Project Leader. In order
to maintain an efficient and orderly development the parties will communicate
through the primary points of contact as much as possible when requesting
information concerning the progress of the Ultrio Development Program.
Confidentiality will be maintained in accordance with Section 8.1 of the
Agreement, and disclosure of any information under this Section 2.4.1 shall be
governed by that certain Confidentiality and Joint Interest Agreement, by and
between the parties, dated as of October 30, 2001.

        2.4.2    Project Manager.    The project associated with development of
the Ultrio Assay Product will be managed under a Project Manager, the
responsibilities of which are described in Section 2.4.3. The Ultrio Development
Program will be managed by a Project Manager appointed by Gen-Probe. As of the
Addendum Effective Date, the Project Manager shall be [***]. Any change by
Gen-Probe of the Project Manager must be approved by the Supervisory Board,
which approval shall not be unreasonably withheld.

        2.4.3    Project Manager's Responsibilities.    The Project Manager
shall be responsible for the following activities, together with such other
activities as the parties may agree:

        (a)   Managing all matters relating to the Ultrio Development Program
under this Ultrio Addendum, including each party's respective responsibilities
and contributions and receiving reports from the Project Leaders;

        (b)   Providing written monthly progress reports to the parties and
presenting status reports to the Supervisory Board in accordance with
Section 2.4.6 below;

        (c)   Submitting and receiving the reports, materials and documents
required to be delivered under this Ultrio Addendum;

        (d)   Overseeing the process of proposing, and submitting to the
parties, any proposed modifications to the Product Requirements Document,
Software Requirement Specifications, Technical Plan, Resource Plan or Budget,
and in the event the parties cannot agree, presenting the same to the
Supervisory Board in an objective and neutral manner;

        (e)   Arranging any meetings to be held between the parties and
participating, to the extent the Project Manager deems appropriate, in meetings
of the Project Leaders;

        (f)    Maintaining, for record keeping purposes, a log book or notes
containing summaries and dates of all material communications and deliveries
between the parties of which the Project Manager is aware, consistent with the
parties' protocol for such sharing of confidential information set forth in that
certain Confidentiality and Joint Interest Agreement, by and between the
parties, dated as of October 30, 2001;

        (g)   Implementing appropriate practices and procedures to manage the
progress under this Ultrio Addendum;

        (h)   Fostering good communication between the parties. It is intended
by the parties that both parties share, through reports from the Project Leaders
to the Project Manager, in the information concerning the progress made in the
Ultrio Development Program and the cause of any delays. It is expected that the
Project Leaders will make recommendations to the Project Manager for preferred
paths when substantial delays are identified and multiple paths forward are
identified. Understanding that it takes time for

5

--------------------------------------------------------------------------------




information to flow up the chain of command, the Project Manager will inform
Chiron of delays and progress on resolution as soon as it becomes available to
him; and

        (i)    It is understood that both companies hold proprietary trade
secret know-how and processes regarding their respective technologies that are
not necessarily shared as part of this Agreement. On occasion it may occur that
a full understanding of difficulties in the progress of development may require
a detailed understanding of this proprietary know-how and processes. Each party
will endeavor to appraise the other of the outcomes and consequences of these
difficulties, while protecting the confidentiality of the information.

        2.4.4    Project Leaders.    Gen-Probe and Chiron will each appoint a
project leader (each a "Project Leader") who is responsible for (a) assembling
project teams for his or her respective party and (b) completing project
responsibilities allocated to such party in Section 2.5. For the purposes of
completing the Ultrio Development Program, these Project Leaders will report to
the Project Manager. The Project Leader employed by a party shall be responsible
for reporting to the employing party whether he or she believes the other party
has proceeded diligently with its stated obligations under the Ultrio
Development Program, has allocated sufficient personnel, equipment, facilities
and other resources to achieve the objectives of the Ultrio Development Program
and has exercised Commercially Reasonable Efforts to achieve its objectives
efficiently and expeditiously.

        2.4.5    Reports.    In addition to the records and reports required to
be kept by the parties under Section 3.5 of the Agreement, each Project Leader
will provide to the Project Manager, in writing, a progress report delivered on
or before the 15th day of each calendar month during the term of the Ultrio
Development Program. These reports will cover technical progress as well as
financial expenditures and FTE Labor hour reconciliations. The Project Manager
may rely on any such reports for the purpose of making his or her progress
report to the Supervisory Board described in Section 2.4.6 below.

        2.4.6    Meetings of the Supervisory Board.    The Supervisory Board
shall meet from time to time during the term of this Ultrio Addendum, but not
less frequently than once each calendar quarter during the term hereof. Not less
frequently than quarterly, a regular agenda item at the regularly scheduled
Supervisory Board meeting shall be to receive a report from the Project Manager
and conduct a review of the Ultrio Development Program to assess progress of the
development and the potential for commercialization of the Ultrio Assay Product.

        2.5    Development Responsibilities.    

        2.5.1    Principal Responsibility; General Statement.    The parties'
intention is the smooth and efficient conduct of development, and the parties
desire by this Section 2.5 to provide guiding principles by which day-to-day
decisions may be made by the responsible party and by which the approval process
more particularly described in Section 3 below shall be governed. The parties
intend that portions of the Ultrio Assay Product development will be conducted
primarily and principally by one or the other of the parties, after consultation
and discussion with the other party, under the supervision of the Project
Manager, as follows: [***]. The party to whom principal responsibility is
allocated in this Section 2.5 has the power to make day-to-day decisions
regarding matters within the area of such responsibility, consistent with the
overall Ultrio Development Program. The parties' obligations with respect to
certain warehousing and shipping are subject to Amendment No. 3.

        2.5.2    Shared Responsibility.    Gen-Probe and Chiron have entered
into that certain Definitive Written Settlement Agreement, dated December 5,
2001. Section 2(a) of the

6

--------------------------------------------------------------------------------




Definitive Written Settlement Agreement incorporates by reference the provisions
of the Short Form Agreement (attached as Exhibit A to the Definitive Written
Settlement Agreement). The parties hereby expressly incorporate the provisions
of Sections F.5 and F.6 of the Short Form Agreement between the parties, dated
November 16, 2001, into this Ultrio Addendum, and agree that the provisions of
Sections F.5 and F.6 of the Short Form Agreement will govern the relationship
between the parties for the purpose of the Ultrio Assay Product in connection
with the subject matters addressed in those provisions.

        2.5.3    Principal and Shared Responsibility; Specific
Allocation.    Without limiting the general statements set forth in Sections
2.5.1 and 2.5.2, the parties agree to allocate specific responsibility as
follows:

Function


--------------------------------------------------------------------------------

  Principal Responsibility

--------------------------------------------------------------------------------

  Shared Responsibility

--------------------------------------------------------------------------------

[***]   [***]     [***]   [***]     [***]   [***]     [***]   [***]     [***]  
[***]     [***]   [***]     [***]   [***]     [***]   [***]     [***]   [***]  
  [***]   [***]     [***]   [***]     [***]       [***] [***]       [***] [***]
  [***]     [***]       [***] [***]   [***]     [***]       [***] [***]   [***]
    [***]   [***]     [***]   [***]     [***]   [***]     [***]   [***]    
[***]   [***]     [***]       [***]

--------------------------------------------------------------------------------

*Chiron shall have reasonable input into [***].

        2.5.4    Regulatory/Licensure.    Pursuant to [***].

7

--------------------------------------------------------------------------------





        2.5.5    Project Leader Disagreements.    It is recognized that the
Project Leaders may disagree on approaches. Even though one party has the
principal responsibility for development in the functional area described in
Section 2.5, disagreements that cannot be resolved by Project Management may be
brought to the Supervisory Board. However, work will proceed in accordance with
the choice of the principally responsible party, while being discussed at the
Supervisory Board. In the event that the parties do not agree at the Supervisory
Board level, the party with principal responsibility may continue to proceed per
its best judgment. If a disagreement arises in a functional area for which
responsibility is shared and resolution cannot be achieved at the Supervisory
Board, except as to Regulatory/Licensure Strategy which shall be governed by
Section 2.5.4 above, work shall be suspended in such functional area until a
resolution is reached through Article 13 of the Agreement, including
arbitration.

        3.    Modifications.    

        3.1    Ultrio Development Program Definition.    The parties have
prepared and agreed upon a Ultrio Development Program, as described in the
Binder. The Ultrio Development Program, as described in the Binder, will govern
the rights and responsibilities of the parties until changed in accordance with
the provisions hereof. The parties recognize and anticipate that additional
clarification and refinement of the Ultrio Development Program, including
changes, if any, necessary to reflect accepted delays in, or increases in costs
of, development, will be required as development proceeds. The parties intend
that this Ultrio Addendum establish a process by which the parties will amend
the Ultrio Development Program, in accordance with the terms described in this
Section 3.

        3.2    Modifications.    

        3.2.1    Request for Modifications.    Either party may propose either
Material or Non-material Modifications to any part of the Ultrio Development
Program from time to time during the term of this Ultrio Addendum, including
without limitation a request for a change to the FTE Labor Rate, as defined in
Section 5.2.1. The process applicable to any such proposed modifications shall
be as described in this Section 3. Changes, modifications or improvements to the
Ultrio Assay Product, after the Completion Date, are governed by the provisions
of Section 4 below. The Project Manager, and under his or her supervision, the
Project Leaders and their respective teams, will review any proposed
modification to the Ultrio Development Program; if the two Project Leaders
mutually agree in writing that a particular modification is a Material
Modification or is a Non-material Modification, then such determination shall be
conclusive. Unless the two Project Leaders determine to the contrary, any
modification which (i) reflects an increase in the actual Ultrio Development
Costs incurred that, when aggregated with all previously authorized
modifications, of greater than [***] over the Development Costs reflected in the
original Budget approved in effect as of the date this Ultrio Addendum was
executed by the parties, or (ii) contains a proposal to alter any Interim Event
as compared to the most recently approved Timeline shall be deemed to be a
Material Modification. If the Project Leaders are unable to agree whether a
particular requested modification is a Material or Non-material Modification,
then the Supervisory Board shall review the requested change and make a
determination with respect to whether such requested modification is a Material
or Non-material Modification. If the Supervisory Board has met and consulted
without resolution, then either party may, in its discretion, determine that the
parties have reached an impasse with respect thereto and implement the
escalation procedure described in Article 13 of the Agreement to resolve such
impasse.

        3.2.2    Non-Material Modifications.    Unless changes to the
specifications described in Section 3.2.1 constitute a Material Modification,
any Non-Material Modifications shall be

8

--------------------------------------------------------------------------------




reported in the monthly summary progress reports pursuant to Section 2.4.4 and
shall not be subject to the approval process described in Section 3.3.

        3.3    Material Modifications.    

        3.3.1    Request for Material Modifications.    In the event that one
party desires to request a Material Modification to the Ultrio Development
Program from time to time during the term hereof, such party (the "requesting
party") shall submit to the other party such request in writing, in sufficient
detail to enable the other party (the "receiving party") to evaluate the
request. Without limiting the foregoing, the requesting party shall prepare a
revised draft version of the Budget, reflecting any changes necessary to fully
implement the requested Material Modification to the Ultrio Development Program.

        3.3.2    Initial Analysis of Impact of Proposed Material
Modification.    Promptly upon receipt of such request, but in any event not
more than [***] thereafter, the parties shall conduct a preliminary analysis of
the impact that the requested Material Modification would have, including
without limitation the impact any such proposed Material Modification would have
on the Budget and/or the Timeline, and shall meet and conduct an analysis of the
impact of such Material Modification on the potential profitability of the
Ultrio Assay Product. Should either party conclude, in its reasonable
discretion, that the potential for [***] by any proposed change to the Ultrio
Development Program requested in accordance with this Section 3.3, such party
may elect to terminate participation in the Ultrio Development Program under the
provisions of Section 8.4.

        3.3.3    Preparation of Modified Ultrio Development Program.    Unless
the parties terminate the Ultrio Development Program for convenience under
Section 8.3 below or a party terminates on unilateral withdrawal under
Section 8.4 below, promptly upon completion of the review and analysis under
Section 3.3.2, Gen-Probe and Chiron shall complete and deliver to the
Supervisory Board revisions to the Product Requirements Document, Software
Requirements Specification, Technical Plan, Resource Plan or Budget, as
applicable, responsive to the request for acceptance by the parties under
Section 3.3.4 below. Costs incurred by Gen-Probe and Chiron to prepare such
response to the request shall be included in Ultrio Development Costs hereunder.

        3.3.4    Acceptance of Modified Ultrio Development Program.    

        (a)   Unless the parties terminate the Ultrio Development Program for
convenience under Section 8.3 below or a party terminates on unilateral
withdrawal under Section 8.4 below, the parties shall promptly, but not later
than [***] after preparation by the parties of a modified Ultrio Development
Program under Section 3.3.3 meet and consult with respect to the proposed
modified Ultrio Development Program. Either party may elect to terminate
participation in the Ultrio Development Program under the provisions of
Section 8.4 below if the requested modification is a Material Modification,
determined in accordance with Section 3.2.1. If neither party terminates under
Sections 8.3 or 8.4 below, then neither party may unreasonably withhold approval
of any request for modification of the Ultrio Development Program.

        (b)   If neither party terminates under Sections 8.3 or 8.4 below, then
the parties shall thereafter finalize such modified Ultrio Development Program,
using the provisions of this Section 3.3.4(b), as follows:

        (i)    Each party shall, within [***] following completion of the
consultation and review under paragraph (a), deliver to the other party either a
written approval of the proposed modified Ultrio Development Program or a
detailed written statement specifying the basis for rejection. Approval shall
not be unreasonably withheld. The

9

--------------------------------------------------------------------------------

requesting party may, in response to a rejection, revise the proposed modified
Ultrio Development Program to reflect the discussions of the parties, and
redeliver the revised proposed modified Ultrio Development Program for further
review, until the parties agree upon the Material Modification. Either party
may, in its discretion and with notice to the other party, determine that the
parties have reached an impasse with respect to any proposed Material
Modification and deliver the request to the Supervisory Board for determination.

        (ii)   If a party delivers the request to the Supervisory Board for
determination, the Supervisory Board shall promptly, but not later than the
later of (i) [***] of a requested modified Ultrio Development Program, or
(ii) [***], meet and discuss the proposed Material Modification to Ultrio
Development Program.

        (iii)  If the Supervisory Board has met and consulted without
resolution, then either party may, in its discretion, determine that the parties
have reached an impasse with respect to any proposed modification and implement
the escalation procedure described in Article 13 of the Agreement to resolve
such impasse. Notwithstanding anything to the contrary in this Ultrio Addendum
or the Agreement, all Material Modifications, whether agreed or determined
through arbitration, shall be finally determined and documented in accordance
with this Section 3.3. Where one party has rejected a proposed modified Ultrio
Development Program, the sole question to be presented in any arbitration is
whether that party unreasonably withheld its approval.

        3.3.5    Effective Date of Modified Ultrio Development Program.    At
such time as the parties (or, if applicable, the Supervisory Board) shall have
accepted a modified Ultrio Development Program incorporating a Material
Modification, or any portion thereof, the parties shall evidence such agreement
by initialing the revised Product Requirements Document, Software Requirements
Specification, Technical Plan, Resource Plan or Budget, as applicable. The
Ultrio Development Program as so modified and approved shall constitute the
Ultrio Development Program hereunder and be incorporated by reference into this
Ultrio Addendum, and shall supersede the preceding Ultrio Development Program,
or applicable portions thereof, for all purposes. In order to evidence their
agreement to the revised Ultrio Development Program, the parties shall include
it in an additional volume of the Binder, labeled "Amendments to Ultrio
Development Program," in which all amendments and modifications to the Ultrio
Development Program will be kept.

        3.4    Notice of Significant Changes.    Each party will give [***]
notice to the other party prior to any proposal of a significant reduction or
increase in resources from the then-current Resource Plan in order to allow the
parties time to divert resources either to or from the Ultrio Development
Program. Any significant changes to the Budget or the Resource Plan shall be
effective only upon the expiration of [***] from the delivery of such notice,
unless the parties both agree to a shorter period of time in writing.

        4.    Changes to Ultrio Assay Product after Completion Date.    

        4.1    Process.    Notwithstanding the provisions of Section 3, the
parties recognize that from time to time during the term hereof the market may
demand or regulatory changes may require that special enhancements or
modifications be made to the Ultrio Assay Product, and that either party may
desire to adopt such changes. From and after the Completion Date, each party
will notify the Supervisory Board promptly upon receipt of a request from a
customer, or upon identification of regulatory changes that may require the
parties to implement any enhancement, modification or other change to the Ultrio
Assay Product. The Supervisory Board shall promptly, but not later than the
latter of (i) [***] for such changes to the Ultrio Assay Product, or (ii) [***],

10

--------------------------------------------------------------------------------

meet and consult with respect to such requested change. The Supervisory Board
shall decide (i) whether the requested changes should be implemented; and
(ii) whether the requested changes can be implemented under the terms of this
Ultrio Addendum or are significant enough to warrant a new Development Program
under the terms of Article 3 of the Agreement, in which case the parties shall
use the process more particularly described in Section 3.2 of the Agreement.

        4.2    Additional Work under Addendum.    If the Supervisory Board
determines that the changes are sufficiently minor that they can be implemented
under this Ultrio Addendum, then the parties shall implement the process more
particularly described in Section 3.3 above, and the Supervisory Board may
approve a new Ultrio Development Program, consisting of a new modified Product
Requirements Document, Software Requirements Specifications, Technical Plan,
Resource Plan and Budget, for the purpose of developing such changes.
Notwithstanding the foregoing, nothing herein shall obligate either party to
conduct development work after the Completion Date with respect to the Ultrio
Assay Product, without regard to whether the other party indicates a willingness
to pay some portion or the entire costs of such development.

        5.    Ultrio Development Costs.    

        5.1    [***] Ultrio Development Costs and [***].    Each party is
responsible for and agrees to pay [***], as defined in and subject to
Section 5.2 below, [***]. Such costs shall be payable as described in
Section 5.3 herein. The Budget has been prepared for the purpose of permitting
the parties to plan for Ultrio Development Program expenditures related to
Ultrio Development Costs hereunder and represents the parties' best estimate of
such Ultrio Development Costs, but does not represent a "fixed price maximum" or
other guaranteed maximum cost of the development required for the Ultrio
Development Program.

        5.2    Definition and Calculation of Ultrio Development Costs;
[***].    "Ultrio Development Cost" with respect to the Ultrio Development
Program means the fully-burdened cost of conducting the research and development
(including clinical trials and domestic and international regulatory
submissions) of the Ultrio Assay Product, and shall include [***]. "Ultrio
Development Costs" shall not include [***]. Costs will be calculated in
accordance with United States generally accepted accounting principles,
consistently applied ("U.S. GAAP"), or as otherwise mutually agreed in writing
between the parties.

        5.2.1    Ultrio Development Costs; FTE Labor Rate.    

        (a)   In lieu of accounting specifically for and receiving direct
reimbursement for certain Ultrio Development Costs, the parties have agreed to
include reimbursement for those certain categories of Ultrio Development Costs
within an agreed-upon labor rate for full time equivalent personnel (the "FTE
Labor Rate"). Those categories of "Ultrio Development Costs" included within the
FTE Labor Rate are those costs more particularly described on Schedule 5, in
paragraph 2 entitled "Ultrio Development Costs included within FTE Labor Rate".
Neither party shall be reimbursed separately for Ultrio Development Costs
included within FTE Labor Rate. Those categories of "Ultrio Development Costs"
not included within the FTE Labor Rate are those costs more particularly
described on Schedule 5, in paragraph 3 entitled "Ultrio Development Costs not
included within FTE Labor Rate". Each party shall be reimbursed separately for
Ultrio Development Costs not included within FTE Labor Rate.

        (b)   The FTE Labor Rate in effect as of the Addendum Effective Date is
set forth in paragraph 1 on the attached Schedule 5, and is included in the
Resource Plan and reflected in the Budget. Each year the parties will evaluate
and re-set a FTE Labor Rate for the Budget for the new calendar year based on
the parties' budgets for the then-current calendar year and consistent with the
requirements of Section 5.2.1(d) below.

11

--------------------------------------------------------------------------------




In the event the parties shall not have agreed upon a new FTE Labor Rate before
commencement of a calendar year, the parties shall use the rate in effect during
the immediately preceding calendar year for billing purposes, subject to
"true-up" (using the same methodology as described in Section 5.2.1(e) below) at
such time as the FTE Labor Rate for the then-current calendar year has been
agreed.

        (c)   In addition to the annual reset described in Section 5.2.1(b)
above, either party shall have the right to request a change in the FTE Labor
Rate reflected on the attached Schedule 5 to be applied on a prospective basis
under the approval process set forth in Section 3. Acceptance of such request
for modification shall be governed by Section 3.3.4 of this Ultrio Addendum.

        (d)   In addition to the foregoing, throughout the term of this Ultrio
Addendum:

        (i)    each party shall have the same FTE Labor Rate applicable to it as
is applied to the other party, subject to any agreed modifications; and

        (ii)   in the event either party requests a modification to the FTE
Labor Rate hereunder, the modified FTE Labor Rate shall be calculated using the
same methodology as that used to calculate the FTE Labor Rate in effect as of
the Addendum Effective Date. The methodology used to calculate the FTE Labor
Rate in effect as of the Addendum Effective Date is described on the attached
Schedule 5.2.3, entitled "Ultrio Development Costs Calculation Methodology".

        (e)   In the event aggregate actual Ultrio Development Costs that are
reimbursed through the FTE Labor Rate exceeded, or fell short of, the agreed FTE
Labor Rate reflected in the Budget (as agreed to in accordance with the
provisions of Section 5.2.1(b) above) for such calendar year, the parties will
"true-up" such reimbursement annually in accordance with this Section 5.2.1(e).
[***] during the term hereof, each Gen-Probe will calculate and deliver to
Chiron an accounting of the actual expenditures made by Gen-Probe for those
costs more particularly described on Schedule 5, in paragraph 2 entitled "Ultrio
Development Costs included within FTE Labor Rate" and compare them to the
amounts reimbursed through the FTE Labor Rate in such year. Each party will have
[***] in which to meet and agree upon a final FTE Labor Rate for such year (the
"Final FTE Labor Rate") which more closely approximates the actual labor rate
experienced by each party. If necessary Chiron will travel to Gen-Probe in order
to complete the review in these timeframes. Each party shall have the same Final
FTE Labor Rate applicable to it as is applied to the other party, subject to any
agreed modifications. If the parties disagree on a Final FTE Labor Rate, such
disagreement shall be addressed by the Supervisory Board and, if necessary, by
implementation of the escalation procedure described in Article 13 of the
Agreement, excluding arbitration. In the event that one party received less than
the Final FTE Labor Rate, such party shall be entitled to receive from the other
party an amount equal to [***] of the difference between the actual Ultrio
Development Costs included within the FTE Labor Rate and the reimbursed Ultrio
Development Costs included within the FTE Labor Rate; similarly, in the event
that one party received more than the Final FTE Labor Rate, such party shall be
required to reimburse the other party in an amount equal to [***] of the
difference between the actual Ultrio Development Costs included within the FTE
Labor Rate and the reimbursed Ultrio Development Costs included within the FTE
Labor Rate.

        (f)    Ultrio Development Costs not included within the FTE Labor Rate
shall be budgeted and trued-up under the same terms as the FTE Labor Rate.

12

--------------------------------------------------------------------------------




        5.2.2    Comparison with Resource Plan.    The planned resources, and
the associated costs, will be broken out on a monthly basis and analyzed against
the Resource Plan included within the Technical Plan, and reflected in the
Budget.

        5.2.3    Methodology.    Attached hereto as Schedule 5.2.3 is a detailed
methodology for the calculation of the Ultrio Development Costs, including costs
reimbursed through the FTE Labor rate and significant external costs, as defined
in this Section 5.2. The parties shall use such methodology for the purpose of
invoicing and payment more particularly described in Section 5.3 below.

        5.3    Payment of Ultrio Development Costs.    In addition to the
provisions of Article 7 of the Agreement, the parties agree as follows:

        5.3.1    Accrued Ultrio Development Costs.    Each party has already
incurred, prior to the date of execution of this Ultrio Addendum, certain Ultrio
Development Costs. To the extent that one party has paid more than its [***]
share of the aggregate Ultrio Development Costs incurred prior to and until the
date of execution of this Ultrio Addendum, net of NIH Monies, the other party
will reimburse such party for [***] the Ultrio Development Costs paid by that
party and [***] of the aggregate Ultrio Development Costs incurred prior to and
until the date of execution of this Ultrio Addendum. Attached to this Ultrio
Addendum as Schedule 5.3.1 is a summary of the Ultrio Development Costs incurred
by the parties prior to the execution of this Ultrio Addendum, which includes an
itemized summary of the NIH Monies received prior to the execution of this
Ultrio Addendum.

        5.3.2    [***] Budgeted Payments.    Each party's respective [***] share
of Ultrio Development Costs (after NIH Monies are applied) will be paid on a
[***] in an amount equal to the amount reflected in Budget for that [***]. The
Budget sets forth the parties' anticipated expenditures and FTE Labor amounts
for Ultrio Development Costs for [***] during the term of the Ultrio Development
Program in the line item entitled "Total Project GP" and "Total Project Chiron,"
respectively. The line items entitled "GP Payment to Chiron" and "Chiron Payment
to GP" in the Budget identify (i) the amount by which Chiron and Gen-Probe,
respectively, are anticipated to incur Ultrio Development Costs in excess of
their respective [***] share (the "negative delta"), and (ii) the party who is
required to make the reimbursement payment. [***] during the term of the Ultrio
Development Program, Gen-Probe will invoice Chiron the amount of such negative
delta net of any credits or additional charges against amounts previously paid
that have been agreed to by the Project Management prior to the date on which
Gen-Probe rendered the invoice. Attached hereto as Schedule 5.3.2 is an example
of this payment methodology.

        5.3.3    [***] True-Up Payments.    At the end of [***], each party will
calculate the actual FTE Labor hours expended on the Ultrio development Program
during [***]. The Project Leaders will review these actual FTE Labor hours
compare them to the Budget for the applicable [***]. In the event that one party
expended more than [***] share of actual FTE Labor hours or Ultrio Development
Costs not included in the FTE Labor hours during the [***] then ended, taking
into account all payments made under Section 5.3.2, the parties shall calculate
the cost of such negative delta using the agreed FTE Labor Rate and Gen-Probe
will adjust the next invoice issued to Chiron in the amount of such credit or
additional charge on or before the expiration of [***] after the end of the
applicable [***]. Attached hereto as Schedule 5.3.3 is an example of this
true-up methodology.

        5.3.4    Invoices.    Each party will invoice the other for the amounts
described in this Section 5.3 and all invoices will be due and payable [***]
from the date of the invoice. In the event payment is not received within such
period, the delinquent party shall pay a service

13

--------------------------------------------------------------------------------




charge if billed, equal to the amount overdue multiplied by the [***], but not
exceeding the maximum allowable rate.

        5.4    Dispute.    Neither party shall unilaterally invoice the other in
advance for more than the amount reflected in the then-current Budget in a given
period nor withhold payments of the amount reflected in the then-current Budget.
Either party may, in its discretion, determine that the parties have reached an
impasse with respect to a particular Budget item, the invoicing or payment of
same, and implement the escalation procedure described in Article 13 of the
Agreement to resolve such impasse. Notwithstanding the foregoing, neither party
may withhold payment of [***] budgeted payments under Section 5.3.2, cease
development work or otherwise impede the progress of the Ultrio Development
Program by reason of such dispute.

        5.5    Right to Audit and Verify.    Each party is entitled to review,
evaluate, and in its discretion independently verify the basis of and actual
expenditures incurred by the other party for which such party requests
reimbursement as Ultrio Development Costs hereunder, in accordance with the
provisions of Section 7.3 of the Agreement, including without limitation actual
expenditures and amounts received as NIH Monies after the Addendum Effective
Date but prior to the execution of this Ultrio Addendum.

        6.    Manufacturing and Commercialization.    

        6.1    Definitions Relevant to Manufacturing and Commercialization
Obligation.    The parties intend that the Ultrio Assay Product falls within the
following provisions of the Agreement:

        6.1.1    Applicable Purchase Price.    As used in the Agreement, the
"Applicable Purchase Price" applicable to the Ultrio Assay Product is as set
forth in Section 1.2.1 of the Agreement. The parties acknowledge that the Ultrio
Assay Product is a Future Blood Screening Assay which includes as a constituent
element an assay for HCV (other than those sold pursuant to Sections 3.1.4(b) or
3.6 of the Agreement), for which the provisions of Section 1.2.1 of the
Agreement describes the "Applicable Purchase Price", as determined from time to
time during the term of the Agreement. Notwithstanding section 3.2.7(b) of the
Agreement, the Applicable Purchase Price for the Ultrio Assay Product in the
Territory will never be less than [***].

        6.1.2    Transfer Price.    The "Transfer Price" applicable to the
Ultrio Assay Product is set forth in Section 1.58.2 of the Agreement except that
the Transfer Price for Ultrio Assay Product from conformance or development lots
that is transferred to Third Parties in the Territory for use in the Blood
Screening Field shall reflect and be adjusted if and to the extent that the
costs of manufacture of such conformance or development lots is included as part
of the Ultrio Development Costs. The Transfer Price [***]. The second sentence
of Section 1.58.2 is deleted in its entirety, and replaced with the following:

        "The Transfer Price, based on this objective, [***]."

        6.1.3    Manufacturing Cost.    The "Manufacturing Cost" for the Ultrio
Assay Product shall be as defined in the Agreement.

        6.1.4    Rare Reagents.    The Ultrio Assay Product is a Future Blood
Screening Assay which incorporates substantial Rare Reagents, as defined in
Section 1.51 of the Agreement.

        6.2    Right to Audit and Verify.    Chiron is entitled to review,
evaluate, and in its discretion independently verify the basis of Gen-Probe's
Manufacturing Cost using an independent third party, in accordance with the
provisions of Section 7.3 of the Agreement.

14

--------------------------------------------------------------------------------



        6.3    Non-Commercial Products.    

        6.3.1   If any portion of the notebook, development, clinical or
conformance lots of the Ultrio Assay Product manufactured for the Ultrio
Development Program is sold to a Third Party for use outside the United States
or utilized by Chiron or Gen-Probe in a research or development program other
than the Ultrio Development Program, including without limitation research
studies or marketing studies performed in support of commercialization of the
Ultrio Assay Product, or the development and clinical trials for the Tigris
instrument, the party selling or utilizing such Ultrio Assay Product shall
reimburse the Ultrio Development Program to the extent that the program was
charged for the materials.

        6.3.2   Section 6.10 of the Original Agreement is amended to add the
following as new subsection (b), applicable to the Ultrio Assay Product only:

"(b) Gen-Probe agrees to provide to Chiron reasonable quantities of the Ultrio
Assay Product manufactured by Gen-Probe for uses other than sale to customers,
including without limitation research studies, marketing studies, internal
research and development, and troubleshooting (all for Chiron's use only in
direct furtherance of the express purposes of this Agreement and without any
implied license for any purpose other than such express purposes), to the extent
such Products are specifically ordered by Chiron for such purposes
("Non-commercial Ultrio Assay Products"). The entire compensation to Gen-Probe
for Non-commercial Products shall be not greater than [***], as determined by
reference to Gen-Probe's customary and ordinary accounting practices. The
quantities of Non-commercial Ultrio Assay Products ordered by Chiron as well as
quantities of Ultrio Assay Products consumed by Gen-Probe for all purposes other
than the Ultrio Assay Development Program shall be subject to review by the
Supervisory Board."

        6.4    Commercialization Budget.    

        (a)   For the purpose of determining "commercialization costs" (to be
reimbursed to Chiron as permitted in Section 8.5 of the Agreement), Chiron shall
submit to Gen-Probe a commercialization budget, promptly following any
termination of this Ultrio Addendum for breach in accordance with Section 8.2 or
an unilateral withdrawal by a party in accordance with Section 8.4, and the
timely election by a Continuing Party to continue the Ultrio Development
Program, as described in this Section 6.4.

        (b)   Chiron shall submit to Gen-Probe a commercialization budget,
setting forth the programs and anticipated costs, including applicable costs and
overhead for internal sales, marketing, distribution, training, technical
support, instrument service and field service engineering, product support,
quality assurance, regulatory affairs and clinical affairs all as required to
commercialize the Ultrio Assay. Such commercialization budget shall also include
out-of pocket costs associated with each such program and initiative plus costs
associated with any third party support and allocated costs of instrumentation
on a per unit or other reasonable allocation method applicable to the
commercialization of the Ultrio Assay Product.,The detail and basis provided in
the proposed budget shall be commensurate with the information supplied by
Gen-Probe to support Gen-Probe's calculation of Manufacturing Cost.

        (c)   Gen-Probe will deliver to Chiron either a written acceptance of
the proposed commercialization budget or a detailed written statement specifying
the basis for rejection. Chiron may, in response to a rejection, revise the
proposed commercialization budget to reflect the discussions of the parties, and
redeliver the revised commercialization budget for further review, until the
parties agree upon the final commercialization budget. Either party may, in its
discretion and with notice to the other party, determine that the parties have

15

--------------------------------------------------------------------------------




reached an impasse with respect to the proposed commercialization budget and
deliver a request to the Supervisory Board for determination.

        (d)   If a party delivers the request to the Supervisory Board for
determination of the commercialization budget, the Supervisory Board shall
promptly, but not later than the later of (i) [***], or (ii) the [***], meet and
discuss the proposed commercialization budget.

        (e)   If the Supervisory Board has met and consulted without resolution,
then either party may, in its discretion, determine that the parties have
reached an impasse with respect to the proposed commercialization budget and
implement the escalation procedure described in Article 13 of the Agreement to
resolve such impasse.

        (f)    Labeling: Labeling will indicate that the Product was "Developed
by Gen-Probe, in collaboration with Chiron"

        7.    License Grants.    

        The grant of licenses for the purpose of conducting the Ultrio
Development Program shall be governed by Sections 3.2.6 and Section 9 of the
Agreement. Chiron agrees that Gen-Probe shall be [***].

        8.    Addendum Effective Date; Term; Termination.    

        8.1    Term of Ultrio Addendum.    This Ultrio Addendum shall become
effective on the Addendum Effective Date and shall continue in effect through
the Blood Screening Term, unless sooner terminated in accordance with the
provisions hereof. For the purpose of the Ultrio Assay Product, the "Blood
Screening Term" shall mean the period commencing on the Addendum Effective Date
and expiring on [***] after the First Commercial Sale of the Ultrio Assay
Product. Termination of this Ultrio Addendum shall be governed by the terms of
this Section 8 and termination of the Agreement is governed by Section 11.2 of
the Agreement.

        8.2    Termination for Breach.    

        8.2.1    Default.    Either party (the "nondefaulting party") has the
right, upon written notice to the other party (the "defaulting party"), to
terminate the Ultrio Development Program, upon the occurrence of any of the
following events of default and the expiration of any applicable period of time
for cure:

        (a)   if a party fails to make a payment required under Sections 5.3.2
or 5.3.3 hereunder;

        (b)   if a party invoices for amounts using expenditures not falling
within the definition of Ultrio Development Costs or not included within the
Budget.

        (c)   if a party fails to exercise Commercially Reasonable Efforts to
commit the resources described in the Ultrio Development Program or to exercise
Commercially Reasonable Efforts achieve the objectives of the Ultrio Development
Program; provided, however, that the failure to successfully complete the
development of the Ultrio Assay Product, or to complete the development of the
Ultrio Assay Product on the Timeline set forth in the Technical Plan or for the
amounts described in the Budget or to the specifications set forth in the PRD or
the SRS shall not be deemed to be a breach of this Ultrio Addendum; and

        (d)   if a party defaults under the Agreement which default results in
the termination of the Agreement.

        8.2.2    Right to Cure Event of Default.    Upon the occurrence of any
event of default entitling a party to terminate this Ultrio Addendum, the
non-defaulting party may send notice

16

--------------------------------------------------------------------------------

of event of default, specifying in reasonable detail the nature of the default,
to the defaulting party. The defaulting party will have [***] within which to
cure the breach or event of default. Failure to cure the default within such
time period will result in termination of the Ultrio Development Program without
further notice by the non-defaulting party, unless such non-defaulting party
extends the cure period by written notice or withdraws the default notice. (The
expiration of the period for such right to cure without cure, extension or
withdrawal of the default notice is referred to as the "effective date of
termination".)

        8.2.3    Effect of Termination for Breach.    Upon a termination of this
Ultrio Addendum for default under this Section 8.2:

        (a)   Subject to the rights of the parties under Section 9.3, the Ultrio
Development Program shall be terminated.

        (b)   The non-defaulting party's rights under the Agreement shall remain
in full force and effect unchanged.

        (c)   The defaulting party's rights under the Agreement with respect to
all Products, other than the Ultrio Assay Product, shall remain in full force
and effect unchanged.

        (d)   The defaulting party's rights under the Agreement with respect to
the Ultrio Assay Product shall terminate and be of no further force and effect.
The defaulting party may not undertake a development substantially similar to
the Ultrio Development Program with any other party for a period of [***].

        (e)   The defaulting party shall pay, to the other party, in addition to
any other rights or remedies available to the nondefaulting party at law or
equity, promptly upon receipt of an invoice therefore, an amount equal to [***].

        8.3    Termination by Both Parties.    

        8.3.1    Vote to Terminate.    The Supervisory Board, by unanimous vote,
has the right, upon three (3) months written notice to both parties, to
terminate the Ultrio Development Program and by extension this Ultrio Addendum.

        8.3.2    Effect of Notice Period on Termination by Both
Parties.    During the notice period as set forth in Section 8.3.1, the
provisions for reimbursement of a party's development efforts in accordance with
the then-current Budget continue in force and effect, unless the party faced
with reduction agrees that it can displace employees to other activities in a
shorter time. The parties agree that each party shall attempt to minimize costs
during the notice period. During the notice period, the parties shall continue
to perform their respective obligations under the Ultrio Development Program,
unless otherwise agreed by the parties in writing. Upon the expiration of the
notice period (and the effective date of termination under Section 8.2 or the
effective date of withdrawal under Section 8.4 of the Ultrio Development
Program), each party shall pay, promptly upon receipt of an invoice therefor, to
the other party an amount equal to (i) all Ultrio Development Costs accrued to
date in the terminated Ultrio Development Program for which an invoice has been
rendered and (ii) all Ultrio Development Costs not yet invoiced but incurred in
the terminated Ultrio Development Program, whether or not disputed, as set forth
in the approved Budget.

        8.3.3    Effect of Termination by Both Parties.    Upon any termination
of the Ultrio Development Program under this Section 8.3, the parties shall have
such rights on termination as shall be unanimously agreed by the Supervisory
Board as part of the decision to terminate for convenience.

17

--------------------------------------------------------------------------------




        8.4    Termination by Either Party; Unilateral Withdrawal from Ultrio
Development Program.    Either party (referred to for convenience as the
"withdrawing party") may elect to terminate this Ultrio Addendum under this
Section 8.4 on the following basis without further cause:

        (a)   The withdrawing party concludes in its reasonable discretion that
the potential for [***] by any proposed change to the Ultrio Development Program
requested in accordance with Section 3.3 above; or

        (b)   The withdrawing party receives a request for a Material
Modification of the Ultrio Development Program as determined in accordance with
Section 3.2.1; or

        (c)   The parties have failed to achieve one or more of the Interim
Events.

The withdrawing party may terminate this Ultrio Addendum under this Section 8.4
upon the provision to the other party (referred to for convenience as the
"non-withdrawing party") of [***], specifying in reasonable detail the basis on
which the withdrawing party is unilaterally terminating this Ultrio Addendum.
(The notice of intent to withdraw described in this Section 8.4 is referred to
for convenience as the "withdrawal notice"; and a date which is [***] is
referred to for convenience as the "effective date of withdrawal").

        8.5    Continuance of Ultrio Development Program following Unilateral
Withdrawal or Termination.    

        8.5.1    Election.    Following any termination of this Ultrio Addendum
for breach in accordance with Section 8.2 or an unilateral withdrawal by a party
in accordance with Section 8.4, the non-defaulting party (under Section 8.2) or
the non-withdrawing party (under Section 8.4) (referred to for convenience as
the "Continuing Party") may elect to continue the Ultrio Development Program by
providing written notice to the other party on or before the effective date of
termination under Section 8.2 or the effective date of withdrawal under
Section 8.4.

        8.5.2    Funding and Conduct of Development.    

        (a)   If a Continuing Party elects pursuant to this Section 8.5 to
continue funding the Ultrio Development Program, such Continuing Party shall be
solely responsible for the current funding of all Ultrio Development Costs from
and after the effective date of termination under Section 8.2 or the effective
date of withdrawal under Section 8.4, subject to the right to reimbursement more
particularly described below.

        (b)   In addition to Section 8.5.2(a), if the Continuing Party is
Chiron, Chiron shall pay Gen-Probe [***]. Such amount shall be payable in
accordance with the provisions of [***]. Chiron shall be entitled to
reimbursement of such amounts paid in accordance with the provisions of
Section 8.5.3 below. In the event, however, that Chiron shall elect to cease the
development, marketing and sale of the Ultrio Assay Product prior to the
effective commercialization thereof, then Chiron shall pay Gen-Probe [***]
(meeting the definition and calculated as described in Section 5.2) incurred by
Gen-Probe from and after the effective date of termination for breach under
Section 8.2 or the date of receipt from Gen-Probe of the withdrawal notice
delivered pursuant to Section 8.4 of the Ultrio Addendum, which additional
amount the parties agree will compensate Gen-Probe for the resources committed
by Gen-Probe to the Ultrio Development Program which did not result in an
effectively commercialized Ultrio Assay Product. Chiron shall pay such
additional amount promptly upon ceasing such development, as permitted under
Section 3.2.1(c) of the Agreement.

        (c)   In addition to Section 8.5.2(a), if the Continuing Party is
Gen-Probe, in the event that Gen-Probe shall elect to cease the development,
marketing and sale of the

18

--------------------------------------------------------------------------------




Ultrio Assay Product prior to the effective commercialization thereof, then
Gen-Probe shall pay Chiron [***] as approved in the commercialization budget
under Section 6.4 to be incurred prior to the effective commercialization of the
Ultrio Assay Product. Gen-Probe shall pay such additional amount promptly upon
ceasing such development, as permitted under Section 3.2.1(c) of the Agreement.

        8.5.3    Reimbursement of Development Costs.    The party electing to
continue development under the terms of Section 8.5 shall be deemed to be the
party who "wishes to develop the Future Blood Screening Assay" described in
Section 3.2.1(c) of the Agreement. The provisions of Section 3.2.1(c) and the
provisions of Section 3.2.3(b)(i) of the Agreement shall govern the rights and
obligations of the parties from and after the effective date of termination
under Section 8.2 or the effective date of withdrawal under Section 8.4 of the
Ultrio Development Program as a joint development program under this Ultrio
Addendum, except Section 3.2.1(b) of the Agreement shall be deleted in its
entirety, and replaced with the following.

        "b.   In the case of a Future Blood Screening Product which is funded by
one party pursuant to Section 3.2.1(c) of the Agreement and Section 8.5 of the
Ultrio Addendum, such party shall be solely responsible for all Development
Costs of such Future Blood Screening Assay and be entitled to reimbursement of
the portion of the total Development Costs incurred after the effective date of
termination under Section 8.2 or the effective date of withdrawal under
Section 8.4, as the case may be (the "Post-Withdrawal Development Costs"), as
follows:

        i.      If the funding party is Gen-Probe, Chiron shall [***].
Thereafter, Net Sales shall be paid as provided under Section 3.2.7 of the
Agreement.

        ii.     If the funding party is Chiron, Chiron shall pay to Gen-Probe
[***]. Thereafter, Net Sales shall be paid as provided under Section 3.2.7 of
the Agreement.

        iii.    The parties agree that the funding party is entitled to a
preferential return on the Post-Withdrawal Development Costs incurred by the
funding party, as a reasonable return for the additional risk incurred by the
funding party, in an amount equal to [***] on the Post-Withdrawal Development
Costs actually incurred by the funding party from the date incurred until the
date on which such Post-Withdrawal Development Costs are reimbursed from Ultrio
Assay Product revenues pursuant to Section 3.2.1(b)(i) above or
Section 3.2.1(b)(ii) above, as applicable."

        8.5.4    Control of the Program upon Unilateral Funding.    The
Continuing Party shall have the right to appoint the Project Manager from and
after the effective date of termination under Section 8.2 or the effective date
of withdrawal under Section 8.4. The Continuing Party shall have the right to
make such Material Modifications to the Ultrio Development Program that it deems
necessary or prudent in its reasonable discretion, without the acceptance of the
other party as otherwise required under Section 3.3.4 of this Ultrio Addendum.
Notwithstanding the above, the Continuing Party shall remain obligated to
provide the other party with a copy of the Ultrio Development Program, and all
notice and reporting obligations set forth herein shall remain in full force and
effect.

        8.5.5    Rights under Agreement.    Except as expressly modified by this
Section 8.5, the parties shall retain all rights and obligations allocated
pursuant to Section 3.2 of the Agreement. Without limiting the foregoing,
without respect to which party is the Continuing Party, Gen-Probe shall have the
exclusive right and obligation to conduct the development work and to
manufacture the Ultrio Assay Product; Chiron shall have the exclusive right to
promote, market and sell the Ultrio Assay Product and the parties shall have
their respective

19

--------------------------------------------------------------------------------




rights under Section 3.2.8 of the Agreement, all as is more particularly
described in the Agreement unaffected in any way by the withdrawal from the
Ultrio Development Program.

        9.    Escalation.    

        9.1    Escalation Process.    Prior to implementing the arbitration
process more particularly described in Article 13 of the Agreement, the parties
agree to escalate any dispute first to a discussion between responsible
managers, and if they cannot agree, then to the Supervisory Board. However the
parties explicitly acknowledge that in the event of the need for an urgent
decision the party with primary responsibility will proceed to make the
decision, and implement. It is agreed that the party with primary responsibility
will make all reasonable and timely efforts to inform the other party of the
issue requiring decision, particularly where the issue is one of some
consequence.

        9.2    Remedies in Event of Default.    Neither party shall be entitled
to exercise any remedy otherwise available to it at law or in equity unless and
until such party shall have provided the other party with notice of such event
of default, reasonably specifying the nature of the default, and any applicable
period of time for cure thereof shall have expired without cure, and the
procedures defined in Article 13 of the Agreement shall have been first
exhausted.

        9.3    Survival.    Upon a termination of this Ultrio Addendum, the
following provisions of this Ultrio Addendum shall survive such termination:
Sections 2.3, 2.4.1, 8, 9, and 10 and all rights under Section 5.3.3 that have
accrued as of the date of termination.

        10.    No Other Amendment.    Except as expressly set forth in this
Ultrio Addendum, all other terms and conditions of the Agreement, the parties'
Definitive Written Settlement Agreement, dated December 5, 2001, and the Short
Form Agreement, dated November 16, 2001, are hereby ratified and shall continue
in full force and effect. In the event of a conflict between the terms of this
Ultrio Addendum and the Agreement, the terms of this Ultrio Addendum shall
control. The provisions of this Ultrio Addendum are intended to, and hereby,
supercede any provisions in the Definitive Written Settlement Agreement entered
into by and between the parties, dated December 5, 2001, and the Short Form
Agreement entered into by and between the parties, dated November 16, 2001, on
the same subject matter.

        11.    Counterparts.    This Ultrio Addendum may be executed in
counterparts, each of such shall be deemed an original, and all of which
together shall constitute one and same instrument.

        IN WITNESS WHEREOF, the parties have caused this Ultrio Addendum to be
executed and the persons signing below warrant that they are duly authorized to
sign for and on behalf of the respective parties.

GEN-PROBE INCORPORATED,
a Delaware corporation   CHIRON CORPORATION,
a Delaware corporation
By:
 
/s/  HANK NORDHOFF      

--------------------------------------------------------------------------------


 
By:
 
/s/  JACK GOLDSTEIN      

--------------------------------------------------------------------------------

Its:   CEO   Its:   President, Blood Testing Date:   3-24-03   Date:   Feb. 28,
2003

20

--------------------------------------------------------------------------------

Schedule 1.16.

Description of Ultrio Assay Product

        The Ultrio triplex assay is an in -vitro nucleic acid amplification test
for the qualitative detection of human immunodeficiency virus Type 1 (HIV-1)
RNA, hepatitis B virus (HBV) DNA, and/or hepatitis C virus(HCV) RNA in human
plasma for use in the Blood Screening Field. The Ultrio triplex assay will not
discriminate between HIV-1, HBV and HCV infection. The Ultrio assay is to be
developed to run initially on the Procleix semi-automated instrument (eSAS).

        HIV-1, HBV and HCV discriminatory Probe reagents are in -vitro nucleic
acid amplification tests for the qualitative detection of the specified virus
and are provided with the Ultrio triplex assay as part of the Ultrio Assay
Product for use in discriminating between HIV-1, HBV and HCV in plasma following
a positive result from the Ultrio triplex assay.

        For purposes of the foregoing Addendum, all of the Ultrio triplex assay
and the associated discriminatory probe reagents are included within the
definition of the "Ultrio Assay Product."

--------------------------------------------------------------------------------

Schedule 5

Ultrio Development Costs

        1.     Reimbursable FTE Rate. Budget rates for future years will be
based on [***] per FTE per calendar year until finalized each year per
section 5.2.1. Future calendar year FTE billing rates will be agreed to based on
future annual budgets. In the absence of agreement, the FTE billing rate will be
the then current billing rate subject to true-up once new rates have been
agreed.

        2.     Ultrio Development Costs included within FTE Labor Rate. Ultrio
Development Costs included within FTE Labor Rate consist of all attributable
costs associated with the development of the Ultrio Assay Product and
modifications to associated instrument system platforms (but excluding Tigris
instruments) that may be required for such Ultrio Assay Product (calculated in
accordance with United States generally accepted accounting principles, or as
otherwise mutually agreed in writing between the parties) incurred prior to the
Completion Date and includes pilot development; validation studies necessary for
product and process licensure; clinical studies; licensing activities; and the
manufacture and ultimate disposition of conformance lots of material, calculated
as follows:

        (a)   Shared development costs include: research and development
associated with the Ultrio Development Program; clinical studies; validation
exclusively associated with the particular analyte; development lots; document
preparation specific to the development;

        (b)   The planned resources, and the associated costs, will be broken
out on a [***] basis and analyzed against the Resource Plan included within the
Technical Plan, and reflected in the Budget;

        (c)   Salaried staff costs included within the Budget will be adjusted
to reflect actual staff costs. Salary information may be aggregated to protect
the identity of individuals. This salary information will be verifiable on a
need to know basis to a select number of personnel from each company;

        (d)   Cost for wage laborers plus the applicable overhead charge for
such labor (calculated at the rates and charges described in Section 5.2.1) paid
to personnel described in the Resource Plan, including the Ultrio Development
Program project manager and personnel engaged to perform QA testing for the
Ultrio Development Program;

        (e)   Costs for engineering prototypes and manufacturing pilot modules
required for the Ultrio Development Program;

        (f)    Costs of inventory consumed in the Ultrio Development Program,
including raw material, intermediates and finished goods, and conformance lots,
whether reject or not, that arise from the Ultrio Development Program or are
necessary to support the Ultrio Development Program, and scrap material,
including raw materials and development materials that arise from the Ultrio
Development Program but excluding Ultrio Assay Product and scrap materials used
strictly for internal research purposes or consumed in development programs
other than the Ultrio Development Program;

        (g)   Costs for conformance product documentation;

        (h)   Costs for courier and mail service fees for delivery of items
between Gen-Probe and Chiron;

        (i)    Costs of travel, lodging and reasonable per diem expenses for
employee and consultants of Gen-Probe or Chiron incurred in furtherance of their
activities hereunder, providing training or participating on the Supervisory
Board to the extent such costs are not included within the overhead charge
applicable to labor costs;

        (j)    Costs of foreign registration, marketing studies to support
registration, and market research costs necessary to better define requirements
or to support national decision-making;

        (k)   Such other categories as the parties may agree from time to time
using the approval process described in Section 0.

--------------------------------------------------------------------------------




        (l)    All budgeted expenses of Departments directly involved with the
Ultrio Development Program

        (m)  Appropriate portions of budgeted costs of departments indirectly
involved in the Ultrio Development Program.

        3.     Ultrio Development Costs not included within FTE Labor Rate.

        (a)   Cost of conformance lot materials consumed in performance of
Ultrio Development Program or clinical trials.

        (b)   Significant Third Party consultant charges (i.e. CRO, regulatory
expertise, etc.) to the extent not captured within the FTE rates in Item 2
above.

--------------------------------------------------------------------------------




Schedule 5.2.3

Ultrio Development Costs Calculation Methodology

[***]

--------------------------------------------------------------------------------


Schedule 5.3.1

Accrued Ultrio Development Costs

[***]     [***]   [***] [***]   [***] [***]   [***] [***]   [***] [***]   [***]
[***]   [***] [***]   [***] [***]   [***] [***]   [***] [***]   [***] [***]  
[***]
[***]
 
 
[***]
 
[***] [***]   [***] [***]   [***] [***]   [***] [***]   [***] [***]   [***]
[***]   [***] [***]   [***] [***]   [***] [***]     [***]   [***] [***]   [***]
[***]   [***] [***]   [***]
[***]
 
 

--------------------------------------------------------------------------------

Schedule 5.3.2

[***] Budgeted Payments

        The party with the negative delta shall submit to the other party, on or
before the end of the [***] during the term of the Ultrio Development Program,
an invoice setting forth the amount of the delta. In addition, any party owed by
other an excess adjustment shall submit to the other party, on or before the end
of the [***] during the term of the Ultrio Development Program, an invoice
setting forth the amount of the excess adjustment, providing reasonable detail
for any Ultrio Development Costs not previously invoiced and requesting payment
of [***] of the total amount. Ultrio Development Costs by the invoicing party
incurred to date and not yet reimbursed as provided herein, providing reasonable
detail for any Ultrio Development Costs not previously invoiced and requesting
payment of [***] of the total amount. Each party shall pay on or before the date
specified therefore on the Technical Plan an amount equal to the lesser of
(i) the Ultrio Development Costs reflected on the invoice submitted to such
party on account of such payment (together with amounts reflected on earlier
invoices not previously reimbursed) or (ii) the amount of the payment described
on the attached Technical Plan. To the extent that a reimbursement payment is
inadequate to cover the total Ultrio Development Costs incurred to date by a
party, then each party shall carry over the balance to the next subsequent
payment(s) until finally reimbursed in full.

        By way of example, and using hypothetical dollars for actual
expenditures, the calculation would operate as follows:

[***]   [***]   [***]   [***]               [***]   [***]       [***] [***]  
[***]   [***]   [***]

--------------------------------------------------------------------------------

Schedule 5.3.3

[***] True-Up Payments
(sample methodology)

        By way of example, and using hypothetical dollars for actual
expenditures, the calculation would operate as follows: (true-up payment due to
Chiron in this case):

[***]   [***]   [***]   [***]   [***]   [***]   [***]                          
[***]   [***]       [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]
  [***]       [***]

--------------------------------------------------------------------------------



QuickLinks


FUTURE BLOOD SCREENING ASSAY— ULTRIO ADDENDUM AMENDING AGREEMENT ENTERED INTO AS
OF JUNE 11, 1998 BY AND BETWEEN GEN-PROBE INCORPORATED, A DELAWARE CORPORATION
AND CHIRON CORPORATION
Agreement
